       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Teeda Barclay, Nicole Nordick, and                   File No. 19-cv-2970 (ECT/DTS)
Jay Ovsak, individually and on behalf of all
others similarly situated,

             Plaintiffs,

v.                                                      OPINION AND ORDER

Icon Health & Fitness, Inc. and
NordicTrack, Inc.,

             Defendants.


 Karl L. Cambronne, Bryan L. Bleichner, and Christopher P. Renz, Chestnut Cambronne
 PA, Minneapolis, MN; Nathan D. Prosser, Hellmuth & Johnson, PLLC, Edina, MN;
 Wilbert B. Markovits, Terence R. Coates, and Justin C. Walker, Markovits, Stock &
 DeMarco, LLC, Cincinnati, OH, for Plaintiffs Teeda Barclay, Nicole Nordick, and Jay
 Ovsak.

 X. Kevin Zhao, Lawrence M. Shapiro, and Aaron P. Knoll, Greene Espel PLLP,
 Minneapolis, MN, for Defendants Icon Health & Fitness Inc. and NordicTrack, Inc.


      Jay Ovsak bought a NordicTrack treadmill and then signed up for an exercise app

called iFit to use with it. When he signed up, iFit’s Terms of Use did not include an

arbitration provision, but they did allow the app to change the terms “without notice” to

him, and they provided that his “continued use” of the site would constitute acceptance of

any modified terms. The company later used this modification clause to add an arbitration

provision to the Terms of Use.
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 2 of 25




       In this lawsuit, Ovsak claims that Defendants—who sold him the treadmill—

misrepresented    the   treadmill’s   continuous   horsepower     rating   and    that   the

misrepresentations caused him to pay more than he otherwise would have. Ovsak’s two

co-Plaintiffs, who raised similar claims, were previously ordered to submit their claims to

arbitration. Defendants have now moved to compel arbitration of Ovsak’s claims. The

Parties primarily dispute whether Ovsak assented to the later-added arbitration clause and

whether applying that arbitration clause to his claims would be unconscionable.

       Defendants’ motion to compel arbitration will be denied. On two of the primary

legal issues presented, Defendants have the better argument. As a matter of contract

formation, Utah law (the applicable law in this case) appears to allow the unilateral-

modification arrangement that Defendants used to add the arbitration clause to the iFit

Terms of Use. And because the Parties agreed to delegate arbitrability questions to an

arbitrator, it is inappropriate to decide here whether applying the arbitration clause to

Ovsak’s claims would be unconscionable. Nonetheless, the relevant Terms of Use provide

that Jay could not assent to the updated Terms of Use that included the arbitration clause

unless he used the iFit website or its downloadable applications after the clause was added

on March 1, 2018. Defendants, who have the burden of proof, have not provided sufficient

evidence to conclude that he did so. Because the Parties have already conducted discovery

on these issues, no additional discovery will be ordered.

                                             I

       The prior order compelling arbitration in this case contains a description of

Plaintiffs’ allegations and substantive claims.    Order Compelling Arbitration at 2–8

                                             2
        CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 3 of 25




(“October 15 Order”) [ECF No. 53].         Plaintiffs have since filed a Third Amended

Complaint, see ECF No. 80, but most of their factual allegations remain the same. This

order will focus on the factual and procedural background relevant to the present motion.

                                             A

       The substantive claims in this case concern treadmills that Defendant ICON Health

& Fitness, Inc.—“the world’s largest manufacturer and marketer of fitness equipment”—

sells under the NordicTrack brand. Third Am. Compl. ¶¶ 25–26. When it sells a treadmill,

ICON allegedly represents that the treadmill can achieve a certain continuous horsepower

rating, which is “a measurement of [a] motor’s ability to maintain and continuously

produce power over an extended period of time.” Id. ¶ 38; see id. ¶¶ 47–58. According to

Plaintiffs, the continuous horsepower ratings that ICON gives consumers are false. Id. ¶ 7.

Defendants allegedly base their treadmills’ continuous horsepower ratings “on an inflated

laboratory testing power draw (amperage) not possible in household use,” id. ¶ 45, so when

a treadmill is transferred to the household setting, it operates “well below” the represented

rating, id. ¶¶ 7, 35.

       Plaintiffs Teeda Barclay, Nicole Nordick, and Jay Ovsak purchased NordicTrack

treadmills.1 Id. ¶¶ 16, 19, 22. Before doing so, each Plaintiff allegedly read content on

NordicTrack’s website describing the treadmill’s continuous horsepower rating. Id. ¶¶ 17,

20, 23. Plaintiffs claim that Defendants’ representations regarding the treadmills’

continuous horsepower ratings were “a material factor” in their purchasing decisions and


1
       As discussed below, Plaintiffs’ identities have changed over time, but these are the
three current Plaintiffs.
                                             3
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 4 of 25




that they either “would not have purchased” their treadmill or would have paid less for it

but for these misrepresentations. Id.

       After purchasing their NordicTrack treadmills, each Plaintiff signed up for a

membership with iFit, a “brand operated by ICON” that “connect[s] people with fitness

coaches.” Am. Brammer Decl. ¶ 3 [ECF No. 45]. “Many individuals [who] purchase

NordicTrack treadmills also register for iFit memberships . . . [to] access iFit’s training

support technology while they exercise.” Id. ¶ 4. Barclay registered as an iFit member on

June 18, 2019. Id. ¶ 17; Barclay Decl. ¶ 5 [ECF No. 38]. Nordick registered on March 4,

2019. Am. Brammer Decl. ¶ 16; Nordick Decl. ¶ 5 [ECF No. 39]. Any of the four possible

registration methods available to Barclay and Nordick on those dates would have required

them to “click a box” that read either “CREATE ACCOUNT,” “PLACE ORDER,”

“START TRIAL,” or “NEXT.” Am. Brammer Decl. ¶¶ 8, 20–22. Adjacent to the box

would have appeared a statement alerting the registrant that by clicking on the box, she

agreed to the hyperlinked iFit “Terms of Use,” among other contracts. Ovsak became an

iFit member on March 25, 2016. Am. Brammer Decl. ¶ 15; see Jay Ovsak Decl. ¶ 6 [ECF

No. 95]. He may have registered through iFit’s mobile application, following the same

process as Barclay and Nordick. See October 15 Order at 7. Or he may have registered

through the iFit website, which would have required him to click a box that read, “Purchase

for $X,” where “X” was the purchase price. Am. Brammer Decl. ¶ 19, Ex. 9 [ECF No.

45-9]. Directly beneath the “Purchase for $X” button would have appeared a statement

that read: “By clicking submit, you agree to the Terms of Service. View our Privacy

Policy.” Id. The phrases “Terms of Service” and “Privacy Policy” were both in blue font,

                                            4
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 5 of 25




and the Terms of Service phrase hyperlinked directly to the iFit Terms of Use in effect at

that time. Id.

       When Barclay and Nordick registered in 2019, the iFit Terms of Use included the

following arbitration provision:

                 You acknowledge and agree that ICON may, at its sole
                 discretion, require you to submit any disputes arising from the
                 use of these Terms of Use or the ICON sites, including disputes
                 arising from or concerning their interpretation, violation,
                 invalidity, non-performance, or termination, to final and
                 binding arbitration under the Rules of Arbitration of the
                 American Arbitration Association applying Utah law.

Am. Brammer Decl., Ex. 7 at 9–10 (“January 2019 Terms of Use”) [ECF No. 45-7]. These

Terms of Use defined “ICON” to include “its[] affiliates, partners, licensors, subsidiaries,

and/or related companies,” id. at 1, and included a class-action waiver providing that an

iFit member “may only resolve disputes with us on an individual basis” and not “as a

plaintiff or a class member in a class, consolidated, or representative action,” id. at 9.

       When Ovsak registered in 2016, the then-effective Terms of Use contained no

arbitration provision, but they did include a modification clause. See id., Ex. 4 (“2015

Terms of Use”) [ECF No. 45-4]. That modification clause provided:

                 We expressly reserve the right to change these Terms of Use
                 from time to time without notice to you. You acknowledge and
                 agree that it is your responsibility to review this site and these
                 Terms of Use from time to time and to familiarize yourself with
                 any modifications. Your continued use of this site after such
                 modifications will constitute acknowledgment of the modified
                 Terms of Use and agreement to abide and be bound by the
                 modified Terms of Use.




                                                 5
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 6 of 25




Id. at 2. ICON later modified the Terms of Use that were in effect when Ovsak registered

multiple times, and in March 2018, ICON added the arbitration provision in effect when

Barclay and Nordick became iFit members. Id., Ex. 6 at 10 (“2018 Terms of Use”) [ECF

No. 45-6]; compare with January 2019 Terms of Use at 9–10.

                                             B

       After several initial amendments not relevant here, Barclay, Nordick, and then-

Plaintiff Erin Ovsak—Jay Ovsak’s spouse—filed a Second Amended Complaint on March

16, 2020. ECF No. 22; see generally ECF Nos. 1, 21.2 (From here on, Erin and Jay will

be referred to by their first names to minimize confusion.) On April 30, 2020, Defendants

moved, as relevant here, to compel arbitration of all three Plaintiffs’ claims. ECF No. 28.

On October 15, 2020, the motion to compel was granted in part and denied in part. October

15 Order at 40. The motion was granted with respect to Barclay and Nordick because,

“[a]s a matter of law, [they] agreed to arbitrate disputes with Defendants.” Id. at 24. Those

two Plaintiffs were accordingly ordered “to submit their claims to arbitration.” Id. at 40.3




2
       There was a fourth Plaintiff—a California citizen named Larry Schwartz. Second
Am. Compl. ¶ 14. Defendants moved to dismiss Schwartz’s claims for lack of personal
jurisdiction under Rule 12(b)(2). Defs.’ Mot. to Dismiss [ECF No. 23]. In response,
Schwartz voluntarily dismissed his claims pursuant to Rule 41(a)(1)(A)(i). ECF No. 42.
Defendants’ motion to dismiss Schwartz’s claims was therefore denied as moot. October
15 Order at 2 n.1.
3
       On July 22, 2021, Barclay filed a notice and accompanying exhibit showing
that an arbitrator had dismissed her arbitration claim, “finding [her] claims to be
outside the scope of the iFit arbitration provision.” ECF Nos. 109, 109-1. Nordick’s
arbitration evidently remains pending.
                                             6
         CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 7 of 25




         The answer was more complicated for Erin because she never became an iFit

member. And when Jay, her spouse, became an iFit member, the iFit Terms of Use did not

contain an arbitration provision. That raised three questions: (1) whether Jay agreed to the

Terms of Use in effect when he registered for iFit; (2) whether Jay was bound by the

arbitration provision that ICON later added pursuant to the modification provision in those

Terms of Use; and (3) whether Erin bound herself to the arbitration provision “by using

the iFit service through Jay’s membership.” Id. at 26.

         The October 15 Order resolved one of these questions but left the other two open.

First, “[a]s a matter of law, Jay agreed to be bound by the iFit Terms of Use in effect when

he registered as an iFit member” because the registration procedures in place at that time

were “sufficient to manifest [his] assent” under applicable law. Id. at 26–27. Second,

although the unilateral modification provision in the iFit Terms of Use to which Jay

assented was “valid,” applicable law provided “no obvious answer to whether Defendants

must have given Jay notice of the arbitration provision to bind him to arbitrate.” Id. at 27,

30–31. That issue was left open for the time being. Id. at 31. Third, the record contained

insufficient evidence to decide whether Erin bound herself to the arbitration clause through

her use of Jay’s membership. Id. at 31–33. So, with respect to Erin’s claims, the motion

to compel was denied without prejudice and the Parties were ordered to “conduct limited

expedited discovery regarding whether Erin . . . [was] bound to arbitrate her claims.” Id.

at 40.

         When discovery was complete, Defendants moved to dismiss Erin’s claims for lack

of standing or, in the alternative, to compel arbitration. ECF No. 64. In response to that

                                             7
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 8 of 25




motion, the Parties stipulated that Plaintiffs could file a Third Amended Complaint that

replaced Erin with Jay as a Plaintiff, and their stipulation was approved. ECF Nos. 76, 78.

Plaintiffs then filed the Third Amended Complaint, ECF No. 80, and Defendants filed the

present motion to compel arbitration of Jay’s claims. ECF No. 82.

                                              II

       A motion to compel arbitration is analyzed either as a motion to dismiss

under Federal Rule of Civil Procedure Rule 12(b)(6) or as a motion for summary judgment

under Rule 56, depending on how the motion is presented. Seldin v. Seldin, 879 F.3d 269,

272 (8th Cir. 2018); City of Benkelman v. Baseline Eng’g Corp., 867 F.3d 875, 881 (8th

Cir. 2017). Here, because “matters outside the pleadings” have been presented and

considered, the motion “must be treated as one for summary judgment under Rule

56.” Fed. R. Civ. P. 12(d); see also City of Benkelman, 867 F.3d at 882. If a genuine

dispute of material fact concerning “the making of the arbitration agreement” exists, then

a federal district court “shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.

       The Federal Arbitration Act (“FAA”) provides that

              [a] written provision in . . . a contract evidencing a transaction
              involving commerce to settle by arbitration a controversy
              thereafter arising out of such contract or transaction . . . shall
              be valid, irrevocable, and enforceable, save upon such grounds
              as exist at law or in equity for the revocation of any contract.

9 U.S.C. § 2. The Supreme Court’s “cases place it beyond dispute that the FAA was

designed to promote arbitration.        They have repeatedly described the [FAA] as

‘embod[ying] [a] national policy favoring arbitration[.]’” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 346 (2011) (quoting Buckeye Check Cashing, Inc. v. Cardegna,

                                              8
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 9 of 25




546 U.S. 440, 443 (2006)). Of course, “a party cannot be required to submit to arbitration

any dispute which [s]he has not agreed . . . to submit.” United Steelworkers of Am. v.

Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960). When the making of the

agreement for arbitration is at issue, the Eighth Circuit “has refined this inquiry to asking

1) whether the agreement for arbitration was validly made and 2) whether the arbitration

agreement applies to the dispute at hand[.]” MedCam, Inc. v. MCNC, 414 F.3d 972, 974

(8th Cir. 2005). Though courts “presume that parties have not authorized arbitrators to

resolve” these “gateway questions, . . . parties are free to authorize arbitrators to resolve”

them, provided such authorization is based on neither “silence nor ambiguity” in the

arbitration agreement itself. Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416–17 (2019)

(citations and quotations omitted).

                                             III

       There is one overarching issue in this motion: did Jay and ICON enter into a valid

agreement to arbitrate? The Parties agree, consistent with the prior order in this case, that

a court—not an arbitrator—must resolve this preliminary question. See October 15 Order

at 20. As the Parties seeking to compel arbitration, Defendants “carr[y] the burden to prove

a valid and enforceable agreement.” Shockley v. PrimeLending, 929 F.3d 1012, 1017 (8th

Cir. 2019). “To determine whether a valid agreement to arbitrate exists,” a federal court

ordinarily “look[s] to the forum state’s contract law[.]” Northport Health Servs. of Ark.,

LLC, 930 F.3d 1027, 1030 (8th Cir. 2019) (citing Barker v. Golf U.S.A., Inc., 154 F.3d 788,

791 (8th Cir. 1998)). If the contract in question includes a choice-of-law provision,

however, then the state law chosen by that provision controls unless a “persuasive reason

                                              9
      CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 10 of 25




[is] advanced” that might justify setting aside the provision. Barker, 154 F.3d at 791; see

also Donaldson Co. v. Burroughs Diesel, Inc., 581 F.3d 726, 731–36 (8th Cir. 2009). The

prior order concluded, based on a choice-of-law provision in the iFit Terms of Use, that

Utah law applies. See October 15 Order at 21; Am. Brammer Decl., Ex. 7 at 10. Neither

Party challenges that conclusion now, and Utah law will accordingly be applied. See Defs.’

Mem. in Supp. at 8 n.4 [ECF No. 84]; Pls.’ Mem. in Opp’n at 4 [ECF No. 94].

       Utah, like most states, follows the “basic” rule that “a contract is not formed unless

there is a meeting of the minds.” Lebrecht v. Deep Blue Pools & Spas, Inc., 374 P.3d 1064,

1069 (Utah Ct. App. 2016) (quoting Sackler v. Savin, 897 P.2d 1217, 1220 (Utah 1995)).

There must be “an offer, an acceptance, and consideration,” Cea v Hoffman, 276 P.3d 1178,

1185 (Utah Ct. App. 2012), showing the parties’ mutual assent “to the ‘integral features of

the agreement,’” LD III, LLC v. BBRD, LC, 221 P.3d 867, 872 (Utah Ct. App. 2009)

(alteration omitted) (quoting Prince, Yeates & Geldzahler v. Young, 94 P.3d 179, 183 (Utah

2004)). An offeree signals acceptance of an offer by “manifest[ing] . . . assent to [the]

offer, such that an objective, reasonable person is justified in understanding that a fully

enforceable contract has been made.” Cal Wadsworth Constr. v. City of St. George, 898

P.2d 1372, 1376 (Utah 1995); see Com. Union Assocs. v. Clayton, 863 P.2d 29, 34–37

(Utah Ct. App. 1993) (noting that parties can demonstrate mutual assent through conduct).

For the acceptance to be effective, however, an offeree must have “some form of actual or

constructive notice” of the contract’s essential terms.” Mitchell v. Wells Fargo Bank, 280

F. Supp. 3d 1261, 1285 n.22 (D. Utah 2017).



                                             10
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 11 of 25




       Defendants argue that Jay agreed to arbitrate based on a two-step logical

progression: (1) he assented to the 2015 Terms of Use, and (2) although those Terms did

not contain an arbitration provision, they included a modification provision that allowed

ICON to add an arbitration provision later, which it then did in the 2018 Terms of Use.

Defs.’ Mem. in Supp. at 1–2. Plaintiffs respond with two legal arguments and one factual

argument. The legal arguments are that (1) Jay could not have assented to the arbitration

clause in the 2018 Terms of Use because he did not receive personal notice of it, and (2)

applying the arbitration clause to Jay’s claims would be unconscionable. Pls.’ Mem. in

Opp’n at 1.4 The factual argument is that Jay never became bound by the 2018 Terms of

Use because there is no evidence that he used the iFit site after the 2018 Terms of Use were

posted. Id. at 8, 15.

                                             A

       Plaintiffs’ first and primary argument is that, notwithstanding the terms of the

modification provision, which allowed modifications “without notice” to Jay, ICON could

not effectively modify the iFit Terms of Use to include an arbitration provision without

providing Jay personal notice of that provision. In their view, the generalized notice

effected by posting the updated terms to the iFit website was insufficient as a matter of

law. See Pls.’ Mem. in Opp’n at 4–9.

       Under Utah law, the general rule is that “[a] valid modification of a contract”—just

like the original contract—“requires a meeting of the minds of the parties, which must be


4
      Plaintiffs do not seek reconsideration of the conclusion that Jay assented to iFit’s
2015 Terms of Use, including the unilateral modification provision.
                                            11
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 12 of 25




spelled out, either expressly or impliedly, with sufficient definiteness.” Mardesich v. Sun

Hill Homes LC, 392 P.3d 950, 954 (Utah Ct. App. 2017) (quoting Westmont Residential

LLC v. Buttars, 340 P.3d 183, 187 (Utah Ct. App. 2014)); see also Scott v. Majors, 980

P.2d 214, 218 (Utah Ct. App. 1999). The question here is whether the Parties could agree

ahead of time that posting updated iFit Terms of Use online, coupled with Jay’s continued

use of the iFit site, would show the Parties’ mutual assent to the modification “with

sufficient definiteness.” Mardesich, 392 P.3d at 954. The prior order noted conflicting

Utah authorities on this question and permitted the Parties to address it in greater detail in

a new round of briefing. October 15 Order at 31. Neither the additional briefing nor

independent research has revealed any previously unknown, on-point authorities.

       The most relevant case remains Margae, Inc. v. Clear Link Technologies, LLC, No.

2:07-CV-916 TC, 2008 WL 2465450 (D. Utah June 16, 2008). There, like here, the parties

entered into a contract containing a modification clause that permitted the defendant to

modify the agreement “at any time by notifying [the plaintiff] or by posting a new

agreement on [the defendant’s website].” Id. at *2 (emphasis added). There, like here, the

contract did not contain an arbitration clause when the parties first formed it, but the

defendant later used the modification clause to add one. Id. at *3. The court, applying

Utah law, rejected the plaintiff’s argument “that it did not assent to or receive notice of

the” modified agreement. Id. at *6. The court reasoned that the plaintiff had not “agree[d]

that actual notice of changes to the contract was required, so it should have monitored to

determine whether any amendments had been posted.” Id. The court never hinted that

Utah common law required additional notice of the arbitration provision. Absent any

                                             12
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 13 of 25




persuasive contrary guidance, Utah law seems to hold parties in this situation to the plain

terms of their agreement. See Zions Mgmt. Servs. v. Record, 305 P.3d 1062, 1071 (Utah

2013) (recognizing that, under Utah law, courts are not to “rewrite an unambiguous

contract,” and enforcing unambiguous contract terms though they may “cause substantial

delay, expense, duplication of effort, and risk of inconsistent results [and] unnecessary

procedural difficulties[]” (internal quotation marks and citation omitted)).

       Applying that principle here, ICON did not need to provide Jay with any more notice

of the arbitration provision than it did, at least as a matter of contract formation. The plain

terms of the modification clause authorized ICON to change the Terms of Use “without

notice” to Jay. 2015 Terms of Use at 2. It gave Jay the “responsibility to review [the] site

and [the] Terms of Use from time to time and to familiarize [him]self with any

modifications.” Id. And it said that his “continued use of the site after such modifications

[would] constitute acknowledgement of the [modifications] and agreement to abide and be

bound by” them. Id.

       Plaintiffs raise several arguments in response to this reasoning. First, they argue

that Margae should not apply because the parties in that case were sophisticated corporate

entities and the court distinguished its facts from other cases “involv[ing] a corporation

unilaterally changing its relationship with consumers via changes to a website.” Margae,

2008 WL 2465450, at *7; see Pls.’ Mem. in Opp’n at 9. But as Defendants correctly point

out, these facts played no role in the court’s contract-formation discussion; the court only

cited them to support its conclusion that the contract was not unconscionable under Utah

law. See Margae, 2008 WL 2465450, at *6–7. Plaintiffs identify no persuasive reason to

                                              13
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 14 of 25




believe that the status of the Parties or the nature of the contract in this case impacts the

question whether Utah law required additional notice of the arbitration provision as a

matter of contract formation, setting aside any potential contract defenses.

       Second, Plaintiffs point to Daniel v. eBay, Inc., 319 F. Supp. 3d 505 (D.D.C. 2018),

in which another federal district court admittedly reached the opposite conclusion. When

the plaintiff in that case registered as an eBay user, the company’s user agreement did not

contain an arbitration clause, but eBay later added one pursuant to a modification provision

that allowed it to amend the user agreement “at any time by posting the amended terms on

[its] site.” Id. at 508. The court, simultaneously applying Texas, Utah, and Louisiana law,

concluded that a “party cannot agree to a newly-added arbitration clause” under such

circumstances “without personal notice of that provision.” Id. at 512.

       There is reason to believe that the Daniel court’s conclusion rested on a flawed

interpretation of Utah law. Specifically, the only case it cited for support was McCoy v.

Blue Cross & Blue Shield of Utah, 20 P.3d 901 (Utah 2001). In McCoy, an insurer issued

a policy containing a unilateral modification clause, with any modifications taking effect

“thirty (30) days after written notice thereof has been given to the [s]ubscriber.” McCoy v.

Blue Cross & Blue Shield of Utah, 980 P.2d 694, 695 (Utah Ct. App. 1999), aff’d, 20 P.3d

901 (Utah 2001).5 Under the terms of the contract, notice was “deemed to have been given

to and received by the [s]ubscriber when deposited in the United States Mail . . . and



5
      The relevant text of the modification provision appears in the opinion of the Utah
Court of Appeals but not in the Utah Supreme Court’s opinion affirming it.

                                             14
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 15 of 25




addressed to the [s]ubscriber[.]” Id. When the plaintiff-subscriber first enrolled in the

policy, it did not contain an arbitration provision, but the insurer added one later. McCoy,

20 P.3d at 903. When a dispute between the two ended up in court, the insurer was unable

to produce evidence that it had sent notice of the policy changes to the plaintiff specifically,

as opposed to evidence that it had sent a notice to a mailing list of subscribers generally.

See id. On that basis, the Utah Supreme Court held that the insurer could not invoke the

later-added arbitration provision. Id. at 905. In other words, the notice requirement in the

case came, not from Utah common law, but from the terms of the parties’ contract. The

insurer lost because of a failure of proof: it could not point to evidence in the record

“establish[ing] compliance” with those terms. McCoy, 980 P.2d at 698. In short, the

Daniel court’s reading of McCoy—as requiring notice above and beyond that required

under the terms of the contract at issue—is not the best one. And the court in Daniel did

not cite or acknowledge Margae.6

       Third, Plaintiffs point to the McCoy court’s statement that the Utah Uniform

Arbitration Act “requires more than an inference of agreement between the particular

parties to arbitrate future disputes,” McCoy, 20 P.3d at 905, as well as that statute’s

definitions of the terms “knowledge” and “notice,” Utah Code Ann. §§ 78B-11-102, -103.



6
       Plaintiffs cite two other cases that also rely on McCoy. See Campos v. Bluestem
Brands, Inc., No. 3:15-CV-00629-SI, 2015 WL 5737601 (D. Or. Sept. 30, 2015); Mason
v. Midland Funding LLC, No. 1:16-CV-02867-LMM-RGV, 2018 WL 9439879 (N.D. Ga.
Sept. 5, 2018), aff’d in part and rev’d in part, 815 F. App’x 320 (11th Cir. 2020). Those
cases do not support Plaintiffs’ position because—like McCoy itself—they involved
questions of evidentiary sufficiency.

                                              15
      CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 16 of 25




Once again, however, McCoy concerned a question of evidentiary sufficiency, and

Plaintiffs do not explain the relevance of the statutory provisions. Nothing in the Utah

Uniform Arbitration Act appears to require a particular kind of notice when a party uses a

modification clause to add an arbitration provision to a prior agreement.7

                                            B

       Plaintiffs also argue that it would be unconscionable under Utah law to apply the

arbitration provision to Jay Ovsak’s claims. See Pls.’ Mem. in Opp’n at 10–12. Before

reaching this argument, it is necessary to determine whether a court can even resolve it.

The October 15 Order concluded that the iFit Terms of Use show a clear and unmistakable

intent to delegate questions of arbitrability to an arbitrator because they incorporate by

reference the Rules of the American Arbitration Association. October 15 Order at 34–35.

This delegation includes questions regarding the agreement’s “validity,” such as

unconscionability. Consumer Arbitration Rules, Am. Arbitration Ass’n, Rule 14(a); see

Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 69 n.1 (2010).

       When parties agree to delegate the question of unconscionability to an arbitrator, a

court’s role is narrow: it may only consider whether the delegation provision itself—as

opposed to the arbitration agreement more generally—is unconscionable. Jackson, 561

U.S. at 72; see, e.g., Parnell v. CashCall, Inc., 804 F.3d 1142, 1146–47 (11th Cir. 2015);

accord Shockley, 929 F.3d at 1018. When the party opposing arbitration challenges only



7
       Defendants point out that a different Utah statutory provision does require written
notice to a consumer before an arbitration provision may be added, but only for certain
consumer credit agreements. See Utah Code Ann. § 70C-4-102(2).
                                            16
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 17 of 25




the arbitration agreement or broader contract as a whole, a court must treat the delegation

provision as valid, “leaving any challenge to the validity of the [a]greement as a whole for

the arbitrator.” Jackson, 561 U.S. at 72.

       Plaintiffs do not address Jackson and argue instead that courts always have the

authority to address questions of unconscionability. See Pls.’ Mem. in Opp’n at 11–12.

Most of the cases they cite for support either did not involve delegations to an arbitrator or

did not address Jackson. To be sure, the Eighth Circuit in Fallo v. High-Tech Institute

concluded that the parties had delegated threshold questions of arbitrability by

incorporating the rules of the American Arbitration Association, as the Parties did here.

See 559 F.3d 874, 878 (8th Cir. 2009). And the court still went on to address the plaintiffs’

unconscionability arguments. See id. at 878–80. But Fallo predated Jackson, and neither

party in Fallo argued that the court lacked the authority to address unconscionability based

on the scope of the plaintiffs’ challenge. See generally Br. of Def.-Appellant, Fallo v.

High-Tech Inst., Inc., No. 08-2437 (8th Cir. Aug. 8, 2008); Br. of Appellees, Fallo v. High-

Tech Inst., Inc., No. 08-2437 (8th Cir. Sept. 8, 2008); Reply Br. of Def.-Appellant, Fallo

v. High-Tech Inst., Inc., No. 08-2437 (8th Cir. Sept. 26, 2008). By contrast, Eighth Circuit

panels after Jackson, when faced with a delegation of arbitrability questions, have left the

enforceability of an arbitration provision to the arbitrator. See, e.g., Wootten v. Fisher

Invs., Inc., 688 F.3d 487, 493–94 (8th Cir. 2012).

       All things considered, Plaintiffs do not seem to challenge the delegation provision

here. In one sentence at the beginning of their brief, they do assert that “requir[ing]

arbitration through unilateral modification without notice would render the delegation

                                             17
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 18 of 25




provision unconscionable under Utah law.” Pls.’ Mem. in Opp’n at 1. Throughout their

argument, however, they refer only to “the arbitration clause,” and in substance, their

arguments appear to target the unilateral modification clause and the arbitration agreement

as a whole. For example, Plaintiffs argue that the “[a]pplication of the arbitration clause

to Jay’s claims” would be procedurally unconscionable because of the parties’ disparate

bargaining power and because the “arbitration clause [was] imposed through unilateral

modification and website notification[.]” Id. at 10. They argue that applying the clause

would be substantively unconscionable because “the terms are lopsided” and “the

circumstances surrounding the addition of the arbitration clause cause unfair surprise.” Id.

at 11. No matter the merit of these arguments, they are not tailored to the delegation

provision specifically and do not explain why it would be unconscionable for an arbitrator

to decide the unconscionability question. Jackson seems to require something more. See

Jackson, 561 U.S. at 72–73 (quoting a plaintiff’s brief to show that he had challenged only

the arbitration agreement as a whole); see also, e.g., Born v. Progrexion Teleservices, Inc.,

No. 2:20-cv-00107, 2020 WL 4674236, at *8 (D. Utah Aug. 11, 2020).

                                              C

       Plaintiffs final argument is that, as a factual matter, Defendants have not identified

sufficient evidence that Jay assented to the modified terms that contain the relevant

arbitration clause. Recall the text of the modification provision to which Jay assented:

              We expressly reserve the right to change these Terms of Use
              from time to time without notice to you. You acknowledge and
              agree that it is your responsibility to review this site and these
              Terms of Use from time to time and to familiarize yourself with
              any modifications. Your continued use of this site after such

                                             18
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 19 of 25




              modifications will constitute acknowledgment of the modified
              Terms of Use and agreement to abide and be bound by the
              modified Terms of Use.

2015 Terms of Use at 2 (emphasis added). Plaintiffs argue that Jay did not assent to the

arbitration clause added in the 2018 Terms of Use because there is no evidence of his

“continued use of [the] site” after those Terms were posted. See Pls.’ Mem. in Opp’n at

11.

       Evaluating this factual argument requires the resolution of two disputed issues

concerning the meaning of the modification clause. First, is “continued use” actually

required before a modification becomes effective? Defendants say that it is not. In their

view, the clause authorizes modifications “without notice to [Jay],” and requiring evidence

of “continued use of th[e] site” would make the words “without notice” superfluous. See

Gillmor v. Macey, 121 P.3d 57, 65 (Utah Ct. App. 2005) (explaining that a court should

construe a contract so as to give effect to all of its provisions). Under this reading,

continued use of the website is not necessary to assent to modified terms, but it may provide

additional support for that assent.

       Considering three factors together, the only reasonable reading of the clause

requires continued use. (1) The text of the clause says that “continued use of th[e] site . . .

will constitute acknowledgement . . . and agreement to” the modified terms. 2015 Terms

of Use at 2. A natural corollary to this statement (though perhaps not the only one) is that

a lack of continued use will indicate a lack of acknowledgment and agreement.

(2) Although Defendants argue that this reading makes the words “without notice”

superfluous, their reading presents the greater risk of surplusage. If simply posting the

                                              19
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 20 of 25




modified terms to the website were enough, in itself, to bind users, the last sentence of the

clause would have no legal effect. See Gillmor, 121 P.3d at 65. To be sure, contracting

parties sometimes adopt a “belt-and-suspenders approach” in their agreements, Brazil v.

Auto-Owners Ins. Co., No. 20-2764, __ F.4th __, 2021 WL 2753227, at *3 (8th Cir. July

2, 2021) (quoting Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of

Legal Texts 176–77 (2012)), but it seems implausible that the Parties did so here. The

modification clause exists to answer a yes-or-no question: is a user legally bound by a

particular modification to the iFit Terms of Use? If the answer to that question is yes as

soon as the terms are posted online, the modification would not become any more binding

just because the consumer continues to use the iFit website. (3) Finally, requiring

continued use is more consistent with Utah law. Recall that a contract modification, like

an original contract, requires a “meeting of the minds” in the form of an offer, acceptance,

and consideration. Mardesich, 392 P.3d at 954. The modification clause is best understood

as the Parties’ advance agreement to a procedure that will satisfy those requirements. By

posting updated terms to the website, Defendants essentially offer the new terms to Jay.

Giving Jay the obligation to check the website functions as a form of constructive notice,

ensuring that he has some opportunity to reject the new terms. And Jay can then signal his

acceptance of those terms by continuing to use the website. Cf. Firzlaff v. Wm. H. Reilly

& Co., No. 2:18-cv-00915-DBB-DAO, 2021 WL 698162, at *6 (D. Utah Feb. 23, 2021)

(explaining that a party’s silence may constitute acceptance if the party “takes the benefit

of offered services with reasonable opportunity to reject them” (quoting Restatement

(Second) of Contracts § 69(a) (1981)).

                                             20
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 21 of 25




       Since continued use is required, there is another question: continued use of what?

The 2015 Terms of Use provide the answer. They define “site” as “the iFit® website and

any downloadable applications.” 2015 Terms of Use at 1. Defendants argue that the

relevant definition of “site” appears in the September 2019 Terms of Use. Those terms

contain a broader modification clause that only requires continued use of “an ICON site.”

Am. Brammer Decl., Ex. 8 at 1 (“September 2019 Terms of Use”) [ECF No. 45-8]. They

define “the ICON sites” as “the ICON Health & Fitness websites” and in turn define “ICON

Health & Fitness” to include ICON and “its[] affiliates, partners, licensors, subsidiaries,

and/or related companies.” Id. But as the October 15 Order noted in a slightly different

context, the “relevant modification clause” in assessing whether Jay assented to the later-

added arbitration clause is the one “present in the Terms when Jay registered in March

2016[.]” October 15 Order at 29. This only makes sense. That is the clause Defendants

used to add the arbitration clause. By broadening the definition of “site” in later versions

of the Terms of Use, Defendants essentially altered the applicable modification procedures,

but Defendants cite no authority for applying those changes to retroactively alter the

meaning of the modification clause as it stood when Jay agreed to it. In short, to prove that

Jay assented to the later-added arbitration clause, Defendants must show that he used “the

iFit® website” or one of its “downloadable applications” after the arbitration clause was

added to the Terms of Use on March 1, 2018.

       Although it is somewhat close, there is not enough evidence in the record for a

reasonable fact-finder to conclude that Jay more likely than not used “the iFit® website”

or one of its “downloadable applications” after March 1, 2018. Defendants first point to

                                             21
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 22 of 25




the life span of Jay’s iFit membership. The record shows that Jay first signed up for iFit in

March 2016. Am. Brammer Decl. ¶ 15; Jay Ovsak Decl. ¶ 6. On March 26, 2018, about

three weeks after the arbitration clause was posted, iFit sent Jay an email to notify him that

his membership had expired. First Zhao Decl., Ex. 6 [ECF No. 69-3]. Defendants argue

that the persistence of Jay’s membership past the time that the arbitration clause was added

is enough to show his continued use of the iFit site. But the plain meaning of “use” suggests

that there is a difference between passively maintaining a membership and actually

“put[ing] [it] into service or employ[ing] [it] for a purpose[.]” Use, The American Heritage

Dictionary               of               the               English                Language,

https://www.ahdictionary.com/word/search.html?q=use (last visited July 27, 2021). That

Jay’s membership may have allowed him to use the site after March 1, 2018 does not show

that he did so. Absent evidence of actual use, a reasonable fact-finder could not conclude

that the mere existence of Jay’s membership shows his assent to the arbitration clause.

       The evidence of Jay’s actual use conflicts to some degree, but not enough to create

a genuine dispute of material fact. According to Jay’s declaration, he used his iFit

membership “until [his] treadmill quit working in the early part of 2018.” Jay Ovsak Decl.

¶ 6. At a deposition on January 8, 2021, Jay was not asked exactly what date his treadmill

stopped working, but he testified that he had not used iFit “for three years.” First Zhao

Decl., Ex. 1 at 67 [ECF No. 68-1]. When he received the email notification that his

membership had expired in March 2018, he “probably ignored it” and “didn’t renew” the

membership. Id. at 51. According to Erin, the membership was allowed to expire because



                                             22
       CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 23 of 25




“[t]he treadmill probably didn’t work anymore.” Id., Ex. 2 at 57 [ECF No. 68-1].8 This

testimony does not provide sufficient evidence of Jay’s continued use of the iFit site or its

downloadable applications on or after March 1, 2018.

       Next, Defendants point to communications that Jay had with “iconfitness.com” in

January 2020, when he reached out in hopes of getting his broken treadmill fixed. First

Zhao Decl., Ex. 5 [ECF No. 69-2]. But these communications, which came from Jay’s

email address, do not reference iFit in any way. To accept the modified terms, Jay had to

use the iFit website or its downloadable applications. The undisputed record seems to show

that the “iFit website” and “iconfitness.com” are different websites. See, e.g., Am.

Brammer Decl. ¶¶ 9–14 (referring to “iFit.com”). Indeed, Defendants’ later decision to

broaden the definition of “site” to include all “ICON sites” reinforces this understanding.

See September 2019 Terms of Use at 1. The January 2020 communications are therefore

insufficient to show Jay’s “continued use” of the “iFit site.”

       In short, there is no direct or circumstantial evidence that Jay actually used iFit’s

website or applications at any point on or after March 1, 2018. And there is reason to

believe that, if such evidence existed, Defendants would have been able to submit it. The

2018 Terms of Use warn that “other members of the [iFit] community” may be able to see

“information about [the user’s] use of the ICON services, including things like . . . the date,

statistics, and associated location of each workout that [the user] completed.” 2018 Terms



8
       When asked whether she thought the treadmill “stopped working in April of 2018,”
Erin responded that she did not “ever recall it working past then” but also that she could
not remember the last time she had used it. Id.
                                              23
         CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 24 of 25




of Use at 3. This suggests that Defendants collect and store the type of records that could

show Jay’s “continued use” of iFit. For all these reasons, Defendants have not met their

burden to show that Jay assented to the arbitration clause in the 2018 Terms of Use, nor

have they created a genuine issue of material fact so as to warrant a summary trial under

the FAA. See Shockley, 929 F.3d at 1017 (explaining that the party seeking to compel

arbitration has the burden to show a valid and enforceable agreement to arbitrate).

         Defendants’ final argument is that, if there is not yet enough evidence to show Jay’s

continued use of the iFit website, then additional discovery should be ordered. Defs.’

Reply Mem. at 11 n.7. This request will be denied. See BOSC, Inc. v. Bd. of Cnty.

Comm’rs, 853 F.3d 1165, 1177 (10th Cir. 2017). The Parties have already conducted one

round of discovery. The nature of Erin and Jay’s use of iFit was at the heart of that

discovery, and Jay was questioned concerning his use of iFit at his deposition. See October

15 Order at 33; First Zhao Decl., Ex. 1 at 68–76. Defendants have not explained what, if

anything, they expect to uncover that they do not already possess.              Under these

circumstances, the proper course is to deny the motion to compel arbitration. See Andrews

v. Ring LLC, No. 5:20-cv-00889-RGK-SP, 2020 WL 5947614, at *3–4 (C.D. Cal. Aug. 6,

2020).




                                              24
      CASE 0:19-cv-02970-ECT-DTS Doc. 110 Filed 07/27/21 Page 25 of 25




                                       ORDER

      Based on the foregoing, and on all the files, records, and proceedings in this case,

IT IS ORDERED THAT Defendants’ Motion to Compel Individual Arbitration of

Plaintiff Jay Ovsak’s Claims [ECF No. 82] is DENIED.



Dated: July 27, 2021                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           25
